DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the Application No. 16/989,447 filed on 8/10/2020.
Status of Claims
Claims 1-20 are pending in this Office Action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-2, 4-6, 8, 10-12 and 14-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 and 5-12 of U.S. Patent No. 10,776,381.
Claims 1-2, 4-7, 9-12, 14-18 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,710,531.
Claims 1-2, 4, 9, 11-12, and 16-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,384,249.
Claims 1-4, 5-7, 9-10, 11 and 14-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-9 and 11 of U.S. Patent No. 9,165,000.

Claims 1, 6, 11, 14 and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 9 and 15-16 of U.S. Patent No. 8,468,172.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. 
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5  and 11-13 are rejected pre-AIA  35 U.S.C. 103(a) as being unpatentable over Teh (US 2004/0230690 - Ids), in view of Yemini et al. (US 9,852,011 - Ids) “Yemini”, in view of Barnes-Leon et al. (US 2004/0199489 - Ids) “Barnes-Leon”, and further in view of Hinshaw et al. (US 2008/0288498 - Ids) “Hinkshaw”.
	Regarding claim 1; Teh discloses a computer-implemented method comprising:
storing data from an application operating on an application server operating [[as a first virtual machine]], in an application format defined by an application custom data (Teh: Fig. 1 - Application servers 160, database server 99; Abs. - the data hosting server handles various data types, it must understand the format to be hosted, including file-based formats and record-based formats, etc. Furthermore, the data hosting server must also be able to load additional data format modules dynamically as data of new types are hosted; paragraphs [0013-0016] - the application manager 110 manages all the available data format modules in the data hosting server, such as a record-based data format 114 and a file-based data format 116, as well as an extensible module 112 that allows to the data server to add new data format module when necessary.  Examples of record based formats 114 are phone book records, calendar records and messaging records, and examples of file based formats 116 are photo, audio and multimedia files.  The all hosted data are stored in the data store 118, and the file store 120; paragraphs [0022-0026] - storing requested data); Teh does not explicitly disclose application server operating as a first virtual machine and database server as a second virtual machine. However, Yemini discloses application server operating as a first virtual machine and database server as a second virtual machine (Yemini: Fig. 1; col. 7, lines 13-16 – applications 130, 132, 134, and 136 may be components of a multi-tier web service, each application representing a virtual server (e.g., web server, application server, database server, and so on) of the multi-tier web service). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the invention of Teh to include the feature of Yemini. One would have been (col. 17, lines 13-29). 
	Ted further discloses retrieving the data from the database in response to a request to access the data; receiving the application custom data structure in the database (Teh: paragraphs [0028-0032] - the request processor 108 receiving requests in incoming buffer 104, interpreting the requests, and calling data format manager 110 to find the requested data in either data store 118 or file store 120, and the requested data being retrieved by the data format manager 110, passed to request processor 108, placed in the outgoing buffer 106, and sent to the requesting platform server 100 or application server 160 through the communication module 102);
Teh and Yemini do not explicitly disclose transforming the other data stored to an intermediate format. However, Barnes-Leon discloses transforming the other data stored to an intermediate format (Barnes-Leon: paragraph [0061] – the facility converts enterprise information that is in the first source format into an intermediate format). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the invention of Teh and Yemini to include the feature of Barnes-Leon.  One would have been motivated to make this modification because (paragraph [0006]). 
Teh, Yemini and Barnes-Leon do not explicitly disclose using the application 10 custom data structure processed by a database service layer to translate generic access logic 11 into a specific dialect of structured query language (SQL). However, Hinshaw discloses using the application 10 custom data structure processed by a database service layer to translate generic access logic 11 into a specific dialect of structured query language (SQL) (Hinshaw: paragraph [0048] – the connectors translate data manipulation requests received by the database applications into the specific dialect of SQL). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the invention of Teh, Yemini and Barnes-Leon to include the feature of Hinshaw.  One would have been motivated to make this modification because advantageously, beneficial to provides a system for managing data within a networked computer environment that includes application servers, plurality of storage devices in communication with and storing data in support of the application servers and a collection of service modules, each separately addressable from and in communication with the application servers and the storage devices. The service modules provide system-wide services to the application servers and the storage devices as taught by Hinshaw (paragraph [0014]). 
	Barnes-Leon 12 further discloses transforming the other data in the intermediate format, into the application 13 format (Barnes-Leon: paragraph [0061] – the intermediate format is then used to convert the enterprise information into target format).	Regarding claim 2; Yemini further discloses wherein the first virtual machine and the second virtual 2 machine reside on a same server configured to execute software code (Yemini: Fig. 1, VM(1) 110 and VM(2) 112 reside on server(1) 102). 
	Regarding claim 3; Yemini further discloses wherein the first virtual machine and the second virtual 2 machine reside on different server (Yemini: Fig. 1, VM(1) 110 and VM(2) 112 reside on server(1) 102; VM(3) 114 and VM(4) 116 reside on server(2) 102
Regarding claim 5; Teh discloses wherein storing the other data in the database format 2 comprises:  3 storing the other data in the database persistent storage comprising a hard disk drive (Teh: paragraphs [0013-0016] - the application manager 110 manages all the available data format modules in the data hosting server, such as a record-based data format 114 and a file-based data format 116, as well as an extensible module 112 that allows to the data server to add new data format module when necessary.  Examples of record based formats 114 are phone book records, calendar records and messaging records, and examples of file based formats 116 are photo, audio and multimedia files.  The all hosted data are stored in the data store 118, and the file store 120; paragraphs [0022-0026] - storing requested data);
Regarding claims 11-13; note the rejection of claims 1-3.  The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claim 4 is rejected pre-AIA  35 U.S.C. 103(a) as being unpatentable over Teh (US 2004/0230690 - Ids), in view of Yemini et al. (US 9,852,011 - Ids) “Yemini”, in view of Barnes-Leon et al. (US 2004/0199489 - Ids) “Barnes-Leon”, in view of Hinshaw et al. (US 2008/0288498 - Ids) “Hinkshaw”, and further in view of Hong (CN101640587A - Ids).
		Regarding claim 4; Teh, Yemini, Barnes-Leon and Hinshaw do not explicitly disclose1 wherein transforming the other data comprises: processing by 2the database service layer comprising an in-memory database engine. However, Hong discloses processing by 2the database service layer comprising an in-memory database engine (Hong: Abs. – synchronizing the data into the physical database and the main memory database “in-memory”). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the invention of Teh, Yemini, Barnes-Leon and Hinshaw to include the feature of Hong. One would have been motivated to make this modification because advantageously maintaining the integrity of the semantics as taught by Hong (Abs.).
Claims 6-10 and 14-15 are rejected pre-AIA  35 U.S.C. 103(a) as being unpatentable over Teh (US 2004/0230690 - Ids), in view of Yemini et al. (US 9,852,011 - Ids) “Yemini”, in view of Barnes-Leon et al. (US 2004/0199489 - Ids) “Barnes-Leon”, in view of Hinshaw et al. (US 2008/0288498 - Ids) “Hinkshaw”, and further in view of Friedman et al. (US 2004/0210552 - Ids) “Friedman”.
Regarding claim 6; Teh, Yemini, Barnes-Leon and Hinshaw and do not explicitly discloses 2 transforming the application custom data type and the application custom data 3 structure into a native data type and a native data structure; and 4 storing the native data type and the native data structure in the database persistent 5 storage. However, Friedman discloses transforming the application custom data type and the application custom data 3 structure into a native data type and a native data structure; and 4 storing the (Friedman: paragraphs [0034, 0041] – convert and store data in native data type and native data structure). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the invention of Teh, Yemini, Barnes-Leon and Hinshaw to include the feature of Friedman. One would have been motivated to make this modification because advantageously, beneficial to use native data type for storing to optimize the storage as taught by Friedman. 
Regarding claim 7; Friedman further discloses 161 wherein the transforming the custom data type and the application custom data structure is performed within a database process (Friedman: paragraph [0034]). Same motivation as claim 6.
Regarding claim 8; Friedman further discloses invoking the database process during a 2 persistence operation (Friedman: paragraph [0023]). Same motivation as claim 6.
	Regarding claim 9; Hong further discloses wherein 2the database comprises an in-memory database; and the database service layer comprises an in-memory database engine (Hong: Abs.). 
	Regarding claims 10; Friedman further discloses the method of claim 6 wherein storing the native data type and the native data 2 structure comprises: 3 storing the native data type and the native data structure in the database persistent 4 storage comprising a hard disk drive (Friedman: paragraphs [0034, 0041]). Same motivation as claim 6
Regarding claims 14-15, note the rejection of claim 6-8. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claims 16 and 18-20 are rejected pre-AIA  35 U.S.C. 103(a) as being unpatentable over Teh (US 2004/0230690 - Ids), in view of Yemini et al. (US 9,852,011 - Ids) “Yemini”, in view of Friedman et al. (US 2004/0210552 - Ids) “Friedman”, in view of Barnes-Leon et al. (US 2004/0199489 - Ids) “Barnes-Leon”, and further in view of Hinshaw et al. (US 2008/0288498 - Ids) “Hinkshaw”.
	Regarding claim 16; Teh discloses a computer system comprising: 
	one or more processors; a software program, executed on said computer system, the software program configured to cause a database service layer to :
	receive data from an application in an application format defined by an application custom data type and an application custom data structure, [[wherein the application is operable on a virtual application server]] (Teh: paragraphs [0028-0032] - the request processor 108 receiving requests in incoming buffer 104, interpreting the requests, and calling data format manager 110 to find the requested data in either data store 118 or file store 120, and the requested data being retrieved by the data format manager 110, passed to request processor 108, placed in the outgoing buffer 106, and sent to the requesting platform server 100 or application server 160 through the communication module 102);
	store data from the application in [[a database]] in the application format [[on a virtual database server, the virtual database server]] comprising a hard disk drive storing other data in [[a native database format]] that is different from the application format (Teh: Fig. 1 - Application servers 160, database server 99; Abs. - the data hosting server handles various data types, it must understand the format to be hosted, including file-based formats and record-based formats, etc. Furthermore, the data hosting server must also be able to load additional data format modules dynamically as data of new types are hosted; paragraphs [0013-0016] - the application manager 110 manages all the available data format modules in the data hosting server, such as a record-based data format 114 and a file-based data format 116, as well as an extensible module 112 that allows to the data server to add new data format module when necessary.  Examples of record based formats 114 are phone book records, calendar records and messaging records, and examples of file based formats 116 are photo, audio and multimedia files.  The all hosted data are stored in the data store 118, and the file store 120; paragraphs [0022-0026] - storing requested data); 
Teh does not explicitly disclose the application in a database on a virtual database server on a virtual application server and wherein the database is operable on a virtual database server. However, Yemini discloses the application in a database on a virtual database server on a virtual application server and wherein the database is operable on a virtual database server (Yemini: Fig. 1; col. 7, lines 13-16 – applications 130, 132, 134, and 136 may be components of a multi-tier web service, each application representing a virtual server (e.g., web server, application server, database server, and so on) of the multi-tier web service). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the invention of Teh to include the feature of Yemini. One would have been motivated to make this modification because advantageously, beneficial to use vPODs cluster the software resources to allow for the aggregation of virtual computing capacity. Software resources that can be clustered include, without limitation, virtual machines, database system application server, software appliances, and so on. vPods advantageously simplify (col. 17, lines 13-29). 
Teh and Yemini do not explicitly disclose storing data in a native format. However, Friedman discloses storing data in a native format (Friedman: paragraphs [0034, 0041] –store data in native data type and native data structure). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the invention of Teh and Yemini to include the feature of Friedman. One would have been motivated to make this modification because advantageously, beneficial to use native data type for storing to optimize the storage as taught by Friedman. 
Teh, Yemini and Friedman do not explicitly disclose transforming the other data stored to an intermediate format. However, Barnes-Leon discloses transforming the other data stored to an intermediate format (Barnes-Leon: paragraph [0061] – the facility converts enterprise information that is in the first source format into an intermediate format). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the invention of Teh, Yemini and Friedman to include the feature of Barnes-Leon.  One would have been motivated to make this modification because advantageously, beneficial to use an automated and efficient approach for transforming data used by a back-office computerized system for use by a front-office computerized system as taught by Barnes-Leon (paragraph [0006]). 
(Hinshaw: paragraph [0048] – the connectors translate data manipulation requests received by the database applications into the specific dialect of SQL). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the invention of Teh, Yemini, Friedman and Barnes-Leon to include the feature of Hinshaw. One would have been motivated to make this modification because advantageously, beneficial to provides a system for managing data within a networked computer environment that includes application servers, plurality of storage devices in communication with and storing data in support of the application servers and a collection of service modules, each separately addressable from and in communication with the application servers and the storage devices. The service modules provide system-wide services to the application servers and the storage devices as taught by Hinshaw (paragraph [0014]). 
	Barnes-Leon 12 further discloses transform the other data in the intermediate format, into the application 13 format (Barnes-Leon: paragraph [0061] – the intermediate format is then used to convert the enterprise information into target format);
	Friedman further discloses transform the application custom data type and the application custom data 3 structure into a native data type and a native data structure; and 4 store the native data type and the native data structure in the hard disk drive (Friedman: paragraphs [0034, 0041] – convert and store data in native data type and native data structure).
	Regarding claim 18; Friedman further discloses 161 wherein the software program is configured to transform the custom data type and the application custom data structure is performed within a database process (Friedman: paragraph [0034]).  
Regarding claim 19; Friedman further discloses the database process is invoked during a 2 persistence operation (Friedman: paragraph [0034]).
Regarding claim 20; Yemini further discloses wherein the virtual application server and the virtual database server2 databsedatab operate on the same server (Yemini: Fig. 1; col. 7, lines 13-16 – applications 130, 132, 134, and 136 may be components of a multi-tier web service, each application representing a virtual server (e.g., web server, application server, database server, and so on) of the multi-tier web service).
Claim 17 is rejected pre-AIA  35 U.S.C. 103(a) as being unpatentable over Teh (US 2004/0230690 - Ids), in view of Yemini et al. (US 9,852,011 - Ids) “Yemini”, in view of Friedman et al. (US 2004/0210552 - Ids) “Friedman”, in view of Barnes-Leon et al. (US 2004/0199489 - Ids) “Barnes-Leon”, in view of Hinshaw et al. 
(US 2008/0288498 - Ids) “Hinkshaw”, and further in view of Hong (CN101640587A - Ids).
Regarding claim 17; Teh, Yemini, Friedman, Barnes-Leon and Hinshaw do not explicitly disclose wherein 2the database comprises an in-memory database; and the software program is configured to cause in-memory database engine to function as the database service layer. However, Hong discloses the database comprises an in-memory database; and the software program is configured to cause in-memory  (Hong: Abs. – synchronizing the data into the physical database and the main memory database “in-memory”). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the invention of Teh, Yemini, Friedman, Barnes-Leon and Hinshaw to include the feature of Hong. One would have been motivated to make this modification because advantageously maintaining the integrity of the semantics as taught by Hong (Abs.).
Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423.  The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thuy (Tiffany)  Bui/                
Examiner, Art Unit 2153



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153